Citation Nr: 1340072	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from October 1962 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  

In March 2009, September 2010, July 2012, and July 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The Veteran testified at a November 2008 hearing before the undersigned, held at the RO.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for gastroesophageal reflux disease (GERD) and heart disease, as well as entitlement to a total disability rating based on individual unemployability, have been raised by the record, as pointed out in the Veteran's October 2013 Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Although the Board deeply regrets the additional delay, further remand for development is required.

Prior remands directed that VA examinations be provided to obtain an adequate nexus opinion, with rationale, regarding whether any current left knee or left ankle disabilities were at least as likely as not caused or aggravated by service or a service-connected disability.  The most recent September 2013 VA examination failed to correct previously noted deficiencies, and in doing so raised additional questions, necessitating further remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Additionally, the Board notes that at a private, November 2009 functional capacity assessment, the Veteran indicated that he had been in receipt of Social Security Administration (SSA) disability benefits since 2000.  If he is in fact in receipt of such benefits, efforts must be made to secure records related to such, as they are potentially relevant to the questions on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.)

1.  Contact the SSA and request copies of all decisions regarding awards of disability or supplemental income benefits to the Veteran, as well as copies of all evidence and documentation generated in connection with such claims.

If no records are available, such must be certified in writing.

2.  After completion of the above, schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must respond to the following inquiries:

a)  At any time during the pendency of the claim (from March 2003 to the present), has any diagnosis of any condition of the left knee or left ankle, to include consideration of manifestations of a systemic disease such as rheumatoid arthritis (RA), been warranted? If no disability or condition of either joint is shown at any time during the appeal, the examiner must clearly so state.

b)  For each identified diagnosed condition of the left knee and/or left ankle, is it at least as likely as not (50 percent probability or greater) that such is caused or aggravated by a disease or injury in service?  The examiner must specifically discuss the allegation that in-service traumatic synovitis of the right knee was the first manifestation of, or was an underlying cause of, RA.

c)  For each identified diagnosed condition of the left knee and/or left ankle, is it at least as likely as not (50 percent probability or greater) that such is caused or aggravated by a serviced connected disability, to include a right knee, right hip, or low back condition, whether acting together or separately?  The examiner must specifically discuss allegations that long term alterations of gait biomechanics, adjudicated to be sufficient to cause a low back disability, played a role in the development of (causation or aggravation) of left knee or ankle disabilities.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


